UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6873



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


BRUCE WASHINGTON PHILLIPS, JR.,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-96-2-R, CA-97-663-R)


Submitted:   October 8, 1998                 Decided:   October 26, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bruce Washington Phillips, Jr., Appellant Pro Se. Jean Barrett
Hudson, OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bruce Washington Phillips, Jr., seeks to appeal the district

court’s orders denying his motion filed under 28 U.S.C.A. § 2255

(West 1994 & Supp. 1998), and his motion for reconsideration. We

have reviewed the record and the district court’s opinions and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. United States v. Phillips, Nos. CR-96-2-R; CA-97-663-R (W.D.

Va. May 5; June 1, 1998). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2